

	

		II

		109th CONGRESS

		1st Session

		S. 1423

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 19, 2005

			Mr. Schumer (for

			 himself, Mrs. Clinton,

			 Mr. Specter, Mr. Santorum, Mr.

			 Baucus, Mr. Bayh,

			 Mr. Biden, Mrs.

			 Boxer, Mr. Corzine,

			 Mr. Dayton, Mr.

			 Dodd, Mr. Durbin,

			 Mr. Feingold, Mrs. Feinstein, Mr.

			 Harkin, Mr. Inouye,

			 Mr. Kennedy, Mr. Kohl, Mr.

			 Johnson, Ms. Landrieu,

			 Mr. Lautenberg, Mr. Leahy, Mr.

			 Lieberman, Mrs. Murray, and

			 Mr. Pryor) introduced the following bill;

			 which was read twice and referred to the Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To provide for a medal of appropriate

		  design to be awarded by the President to the next of kin or other

		  representative of those individuals killed as a result of the terrorist attacks

		  of September 11, 2001.

	

	

		1.Short titleThis Act may be cited as the

			 Fallen Heroes of 9/11

			 Act.

		2.Congressional

			 findingsCongress finds

			 that—

			(1)since September 11, 2001, the United States

			 has been engaged in a war different from any other in the history of our

			 Nation;

			(2)in the eyes of the terrorists, we are all

			 the enemy, and the term innocent civilian has no meaning for such

			 terrorists;

			(3)the deaths by airplane at the World Trade

			 Center, at the Pentagon, and in rural Pennsylvania represent an escalation of

			 direct terrorist attacks on civilians;

			(4)the officers, emergency workers, and other

			 employees of State and local government agencies, including the Port Authority

			 of New York and New Jersey, and of the United States Government and others, who

			 responded to the attacks on the World Trade Center in New York City and

			 perished as a result of the tragic events of September 11, 2001 (including

			 those who are missing and presumed dead), took heroic and noble action on that

			 day;

			(5)the officers, emergency rescue workers, and

			 employees of local and United States Government agencies, who responded to the

			 attack on the Pentagon in Washington, D.C., took heroic and noble action to

			 evacuate the premises and prevent further casualties of Pentagon

			 employees;

			(6)the passengers and crew of United Airlines

			 Flight 93, recognizing the potential danger that the aircraft that they were

			 aboard posed to large numbers of innocent Americans, American institutions, and

			 the symbols of American democracy, took heroic and noble action to ensure that

			 the aircraft could not be used as a weapon; and

			(7)given the unprecedented nature of the

			 attacks against the United States of America and the need to properly

			 demonstrate the support of the country for the victims of terrorism, it is

			 fitting that their sacrifice be recognized with the award of an appropriate

			 medal.

			3.Fallen Heroes of 9/11

			 Congressional Medals

			(a)Presentation

			 authorizedThe President is

			 authorized, on behalf of Congress, to award to the personal representative or

			 next of kin of each individual referred to in subsection (c), a medal of

			 appropriate design, such medal to be known as the Fallen Heroes of 9/11

			 Congressional Medal, in recognition of the sacrifice made by each such

			 individual, and to honor their deaths on and following September 11,

			 2001.

			(b)Design and

			 striking

				(1)In

			 generalFor purposes of the

			 presentations referred to in subsection (a), the Secretary of the Treasury (in

			 this Act referred to as the Secretary) shall strike 3 medals, of

			 such content and with such suitable emblems, devices, and inscriptions as the

			 Secretary determines to be appropriate to be representative of and in honor of,

			 respectively—

					(A)victims of the attack at the World Trade

			 Center, including civilians, public safety officers, emergency workers, and

			 hijack victims;

					(B)victims aboard United Airlines Flight 93

			 that crashed in Pennsylvania; and

					(C)victims at the Pentagon, including the

			 hijack victims.

					(2)ConsultationBefore making a final determination with

			 respect to the design of the medal under this subsection, the Secretary shall

			 consult with the Secretary of Defense and such other parties as the Secretary

			 may determine to be appropriate.

				(c)Eligibility to

			 receive medal

				(1)In

			 generalAny individual who

			 died on or after September 11, 2001, as a direct result of the act of terrorism

			 within the United States on that date, shall be eligible for a medal authorized

			 by subsection (a).

				(2)DeterminationEligibility under paragraph (1) shall be

			 determined by the Secretary, in consultation with such other officers of the

			 United States Government and State and local officials as the Secretary

			 determines to be appropriate.

				4.Duplicate

			 medals

			(a)Recipients of

			 duplicate medalsThe

			 Secretary shall strike duplicates of the medals struck pursuant to section 3

			 for presentation to each precinct house, firehouse, emergency response station,

			 or other duty station or place of employment to which each person referred to

			 in subsection (b) was assigned on September 11, 2001, for permanent display in

			 each such place in a manner befitting the memory of such person.

			(b)Public safety,

			 emergency, and other workersPersons referred to in this subsection are

			 officers, emergency workers, and other employees of State and local government

			 agencies, including the Port Authority of New York and New Jersey, and of the

			 United States Government and others, who responded to the attacks on the World

			 Trade Center in New York City on September 11, 2001, and perished as a direct

			 result of that act of terrorism (including those who are missing and presumed

			 dead).

			5.Establishment of lists

			 of recipients

			(a)Initial

			 listsBefore the end of the

			 120-day period beginning on the date of enactment of this Act, the Secretary

			 shall establish—

				(1)a list of the names of individuals eligible

			 to receive a medal under section 3(c)(1), during the period beginning on

			 September 11, 2001, and ending on the date of enactment of this Act; and

				(2)a list of the eligible recipients of a

			 duplicate medal under section 4.

				(b)Subsequent

			 eligibilityIf any individual

			 becomes eligible for a medal under section 3(c)(1), or any other recipient

			 becomes eligible for a duplicate medal under section 4, the Secretary shall

			 promptly add the name of that individual or recipient to the appropriate list

			 established pursuant to subsection (a).

			6.Sales of duplicate

			 medals to the public to defray costsUnder such regulations as the Secretary may

			 prescribe, the Secretary may strike and sell duplicates of the medals struck

			 under this Act, at a price sufficient to cover the costs thereof, including

			 labor, materials, dies, use of machinery, and overhead expenses.

		7.National

			 medalsThe medals struck

			 pursuant to this Act are national medals for purposes of chapter 51 of title

			 31, United States Code.

		

